DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO 2016/152871 to Obuchi et al. cited in Information Disclosure Statement filed 22 February 2021 (herein Obuchi, U.S. Pre-grant Publication 2018/0065348 cited in Information Disclosure Statement filed 22 February 2021 is being used as an English equivalent).
Regarding claim 1, Obuchi teaches an optical film including a first layer corresponding to the B layer recited in the instant claims, a second layer corresponding to the A layer recited in the instant 
Obuchi is silent as to the flexural or elongation performance of the block copolymer or the norbornene-based polymer; however, these polymers of Obuchi are substantially similar to thermoplastic resins A and B recited in the instant claims and made using substantially similar processes.  Therefore, one of ordinary skill in the art would reasonably expect the polymers of Obuchi to meet the claimed limitations.
Regarding claim 2, Obuchi teaches all the limitations of claim 1 as discussed above.
Obuchi teaches that the melting temperature of the norbornene-based polymer is 80°C or higher than the glass transition temperature (paragraph 0143).  Page 7 of the instant specification discloses that a polymer having a melting point meets the requirements of having crystallizability.
Regarding claim 3, Obuchi teaches all the limitations of claim 1 as discussed above.
As discussed above, Obuchi teaches that the norbornene-based polymer contains dicyclopentadiene (paragraph 0104).
Regarding claim 4, Obuchi teaches all the limitations of claim 1 as discussed above.
As discussed above, Obuchi teaches that the first layer comprises a hydrogenated product of an aromatic vinyl compound-conjugated diene compound block copolymer (paragraph 0022).
Regarding claim 5, Obuchi teaches all the limitations of claim 1 as discussed above.
As discussed above, Obuchi also teaches that the block copolymer of the first layer has an alkoxysilyl group in the molecular structure (paragraph 0066) and that suitable alkoxysilyl compounds include vinyltrimethoxysilane (paragraph 0082).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2016/152871 to Obuchi et al. cited in Information Disclosure Statement filed 22 February 2021 (herein Obuchi, U.S. Pre-grant Publication 2018/0065348 cited in Information Disclosure Statement filed 22 February 2021 is being used as an English equivalent) as applied to claim 1 above.
Regarding claim 6, Obuchi teaches all the limitations of claim 1 as discussed above.
Obuchi teaches that the second layer has a thickness of 5 to 200 µm (paragraph 0121).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2016/152871 to Obuchi et al. cited in Information Disclosure Statement filed 22 February 2021 (herein Obuchi, U.S. Pre-grant Publication 2018/0065348 cited in Information Disclosure Statement filed 22 February 2021 is being used as an English equivalent) as applied to claim 1 above and in view of WIPO Publication WO 2016/147764 to Tsuburaya (herein Tsuburaya, U.S. Pre-grant Publication 2018/0043663 is being used as an English equivalent).
Regarding claim 7, Obuchi teaches all the limitations of claim 1 as discussed above.
Obuchi teaches that the optical film can include optional layers in addition to the first, second, and third layers (paragraph 0127).  Obuchi also teaches that the optical film can be used in a polarizer plate (paragraph 0153).
Obuchi is silent as to there being an electroconductive layer.
Tsuburaya teaches an optical layered body having a substrate including polymer having an amorphous alicyclic structure that can be included in a polarizer plate (abstract).  Tsuburaya teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optional layer of Obuchi to be the conductive layer taught by Tsuburaya in order to provide electroconductivity (paragraph 0179).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783